Citation Nr: 1026303	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for ankle disabilities.

3.  Entitlement to service connection for a stomach disability, 
including gastroesophageal reflux disease (GERD) and peptic ulcer 
disease (PUD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity.

8.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

(The issue of whether the Veteran's income is excessive for 
purposes of VA pension benefits will be the subject of a separate 
decision of the Board.)


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of August 2005, June 2006, December 2006 and May 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified in support of these claims during a 
videoconference hearing held before the undersigned Veterans Law 
Judge in March 2010. 

The Board addresses the claims of entitlement to service 
connection for pes planus, ankle disabilities, a stomach 
disability, including GERD and PUD, bilateral hearing loss, 
depression, peripheral neuropathy, left and right lower 
extremities, entitlement to the reopening of a claim of 
entitlement to service connection for diabetes mellitus, in the 
REMAND section of this decision, and REMANDS those claims to the 
RO for additional action.


FINDING OF FACT

Tinnitus is not related to the Veteran's active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2009).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  These notice requirements apply to all five 
elements of a service connection claim, including: (1) veteran 
status; (2) existence of disability; (3) a connection between 
service and disability; (4) degree of disability; and (5) 
effective date of disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letter dated in September 2006, before 
initially deciding that claim in a rating decision dated December 
2006.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II.  

The content of the notice letter also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letter, the RO acknowledged the Veteran's claim, notified him 
of the evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, notified him of VA's duty 
to assist and indicated that it was developing his claim pursuant 
to that duty.  As well, the RO provided the Veteran all 
necessary information on disability ratings and effective dates.  
In addition, the RO identified the evidence it had received in 
support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO advised 
the Veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  

At the Veteran's hearing the undersigned identified the tinnitus 
issue.  No specific medical evidence was suggested.  The 
Veteran's representative stated that the Veteran would be 
submitting additional evidence with regard to a number of the 
issues on appeal, and thereby demonstrated actual knowledge of 
the additional medical evidence that could substantiate the 
claim.  Moreover, the Veteran received a copy of the December 
2006 rating decision which told him that his claim was being 
denied because of the negative opinion of a VA examiner and the 
fact that the evidence did not show that this condition occurred 
or was caused by service.  This information should have put the 
Veteran on notice that evidence, medical or otherwise, was needed 
to establish service connection.  His representative demonstrated 
actual knowledge at the hearing that this evidence could consist 
of supportive medical opinions.  No other potentially overlooked 
evidence was identified at the hearing or elsewhere in the 
record.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO endeavored 
to secure and associate with the claims file all evidence the 
Veteran identified as being pertinent to his claims, including 
service and post-service treatment records.  The RO also 
conducted medical inquiry in support of the Veteran's claim by 
affording the Veteran a VA examination, during which an examiner 
addressed the etiology of the Veteran's tinnitus.  

II.  Analysis

According to statements he submitted during the course of this 
appeal and his March 2010 hearing testimony, the Veteran relates 
current tinnitus to his in-service work as a missile crewman in a 
missile silo as a member of an artillery unit, during which he 
wore no hearing protection.  He reports that this work, which 
involved being underground in close proximity to a generator, 
other heavy machinery and a silo elevator, exposed him to a 
significant amount of noise and caused acoustic trauma daily.  

Initially, during a VA examination conducted in May 2006, the 
Veteran reported that he was unsure of the onset of his tinnitus, 
did not recall having it in service, and thought it came along 
later.  In a notice of disagreement dated and received in January 
2007, the Veteran reported that he had had tinnitus "for a long 
time" and was "pretty sure" that he had tinnitus during his 
period of service.  In March 2010, during his video conference 
hearing, on specific inquiry by his representative as to the 
onset of the condition, the Veteran testified that he had had 
ringing or buzzing in his ears as far back as he could remember.  
On more specific inquiry by the undersigned, the Veteran 
testified that, yes, the tinnitus started in service.

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in- service disease or 
injury and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

A report of VA audiological examination conducted in May 2006 
establishes that the Veteran has tinnitus.  The question is thus 
whether this disability is related to the Veteran's active 
service.

The Veteran's service treatment records, including the 
examination for separation from service, show no findings or 
complaints referable to tinnitus.  The Veteran also did not 
report noise exposure, but according to his service personnel 
records, he served as a missile crewman, as alleged, and in that 
capacity, might have been exposed to a significant amount of 
noise.  

Following discharge from service, for over three decades, the 
Veteran did not report or seek treatment for ringing in his ears.  
The first documented complaint of tinnitus was during the VA 
examination in May 2006.  The Veteran claimed service connection 
for this condition in a statement dated in August 2006.  

As previously indicated, at the May 2006 examination, the Veteran 
reported that he was unsure of when tinnitus had its onset, did 
not recall it existing in service, and when specifically asked if 
it might have begun later, he was not sure.  The examiner 
diagnosed tinnitus and based, in part, on this report and on the 
same reasons stated above, the examiner ruled out a relationship 
between that condition and the Veteran's active service, 
including his in-service noise exposure.   

Only after the RO's initial denial of his claim for service 
connection for tinnitus, which informed him of the need to 
establish in-service incurrence of the tinnitus, did the Veteran 
report that he was "pretty sure" that tinnitus was present in 
service; and it was only with prompting by his representative and 
the undersigned during the hearing, that the Veteran indicated 
that he first noticed tinnitus in service.  The Veteran's report 
earlier in the hearing, that tinnitus had been present for as 
long as he could remember, actually suggest that tinnitus began 
prior to service.

While the Veteran would be competent to report when his tinnitus 
began and that he experienced a continuity of symptomatology, he 
has made conflicting statements in this regard.  Given his 
conflicting statements and acknowledgement that he had difficulty 
recalling when his tinnitus had begun, the Veteran's recent 
reports that tinnitus had begun in service are not credible.

There is no other evidence linking current tinnitus to service.  
The May 2006 medical opinion is against the claim.  The opinion 
was supported by a rationale and reflected consideration of the 
Veteran's reports and an accurate history.  It is therefore, 
highly probative.  There are no other medical opinions of record.

The Veteran's statements could be read as saying that the 
tinnitus identified long after service was related to the noise 
exposure in service.  It would require medical expertise to be 
able to say that the delayed onset of tinnitus was attributable 
to noise exposure in service decades earlier.  The record does 
not show that the Veteran has such medical expertise.  No medical 
expert has supported this theory.  Accordingly, the Board finds 
that the weight of the evidence is against a finding that there 
is a link between the current tinnitus and service.  

A preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt rule is thus not for application, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for tinnitus is denied.


REMAND

During his March 2010 hearing, the Veteran identified treatment 
records that need to be obtained in support of his claims for 
service connection for ankle disabilities, pes planus, 
depression, peripheral neuropathy and diabetes mellitus.  More 
specifically, he testified that his family physician, Dr. Vance, 
initially treated him for depression before he began going to VA 
for treatment.  Records of this treatment are not in the claims 
file.  

As well, the Veteran acknowledged the most recent treatment 
records in the claims file and indicated that, since then, he had 
received treatment for his medical conditions at the VA in 
Huntington, West Virginia.  He later referred to the outstanding 
treatment records as pertaining to his depression and ankle and 
foot problems.  Again, records of this treatment are not in the 
claims file.  

The Veteran also testified that he visited VA every three months 
for checkups and that, in February 2010; he sought treatment for 
weakness, staggering and an inability to stand up.  Although the 
Veteran did not specifically indicate that his diabetes prompted 
the February 2010 visit, given the description of his symptoms at 
that time, it appears likely that such was the case.  Records of 
recent diabetic treatment, which would include treatment for 
peripheral neuropathy, are not in the claims file.  As these and 
the previously noted treatment records are pertinent to the 
claims on appeal, they must be obtained and associated with the 
claims file.  

Second, in April 2010, the Veteran submitted a private 
psychological report in support of his claim for service 
connection for depression.  This report includes the Veteran 
reported history of in-service depression, which reportedly 
resulted in him getting in trouble, falling asleep while on duty 
and going AWOL.  The Veteran's service personnel file, which is 
not presently in the claims file, might verify these incidents 
and provide insight as to the Veteran's in-service mental health 
status. 

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when the claims file includes evidence of a current 
disability or persistent and recurrent symptoms of disability and 
indicates that the disability or symptoms thereof may be 
associated with active service, but does not include sufficient 
medical evidence upon which to base a decision.  In this case, 
examinations in support of the claims for service connection for 
stomach, foot and ankle disabilities, depression and peripheral 
neuropathy of the lower extremities are needed.

Post-service medical evidence includes competent evidence of a 
current digestive system (stomach) disability, variously 
diagnosed, including as an ulcer, hiatal hernia and GERD, ankle 
and foot symptoms and generalized pain in the lower extremities, 
bilaterally, and depression.  Service treatment records include a 
notation on pre-induction examination of occasionally painful 
ankles and leg cramps, in-service complaints of pain in the left 
lower extremity and a recommendation for limited duty with no 
running secondary to the pain. 

According to the Veteran, during service and since discharge, he 
initially experienced and continued to experience foot, ankle and 
leg pain and other symptoms and depression.  To date, however, VA 
has not obtained a medical opinion addressing whether any current 
foot or ankle disability, including pes planus, or psychiatric 
disability manifested by depression is related to active service, 
when a medical professional first documented the pain and the 
Veteran reportedly felt depressed.  

During the course of this appeal, the RO afforded the Veteran a 
VA examination of his digestive system, during which an examiner 
addressed the etiology of the Veteran's digestive system 
complaints.  However, the report of that examination is 
inadequate to decide the claim for service connection for a 
stomach disability.  Therein, the examiner acknowledged that the 
Veteran had PUD in service, but then ruled out a relationship 
between that condition and service on the basis that since then, 
the Veteran had not again had the disease.  Recent medical 
evidence in the claims file indicates otherwise.  In addition, 
the examiner ruled out a relationship between the Veteran's GERD 
and service, but did not address the etiology of other diagnosed 
digestive system disabilities, including a hiatal hernia and 
duodenal diverticulum.  A more comprehensive opinion based on all 
pertinent medical evidence of record is therefore needed.

An examination in support of the claim for service connection for 
hearing loss is also needed.  The Veteran relates his hearing 
loss to his in-service work as a missile crewman in a missile 
silo as a member of an artillery unit, during which he wore no 
hearing protection.  As previously indicated, he alleges that 
this work exposed him to a significant amount of noise and caused 
acoustic trauma daily.  He also alleges that because it is clear 
that he did not undergo a hearing evaluation on separation from 
service (all zeros on audiogram) and there is no way to determine 
with certainty whether he had hearing loss at that time, the 
Board should give the Veteran the benefit of the doubt in the 
resolution of his claim.  

The RO afforded the Veteran a VA audiological examination during 
the course of this appeal, but the report of that examination is 
inadequate to decide this claim.  Therein, the VA examiner ruled 
out a relationship between the Veteran's hearing loss and period 
of active service based, in part, on the absence of hearing loss 
during service.  Since then, during his hearing, the Veteran has 
testified that he first experienced hearing loss during service.  
An examiner needs to consider this assertion before expressing an 
opinion as to the onset of the hearing loss.  

In addition, in his report, the VA examiner characterized the 
Veteran's hearing loss as asymmetrical.  He then noted that, 
typically, noise-induced hearing loss is symmetrical, but that, 
occasionally, it can be asymmetrical.  Further discussion is 
needed regarding whether it is more likely than not that the 
Veteran's asymmetrical hearing loss is related to his period of 
active service, including the alleged in-service noise exposure 
and hearing loss.

This case is therefore REMANDED for the following actions:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all records 
of Dr. Vance's treatment of the Veteran's 
depression and any VA ankle, foot, 
psychiatric and diabetic treatment rendered 
since 2009.  

2.  Obtain and associate with the claims 
file the Veteran's service personnel file.

3.  After all pertinent treatment records 
are in the claims file, arrange for the 
Veteran to undergo a VA examination in 
support of his claims for service 
connection for pes planus, ankle 
disabilities and peripheral neuropathy of 
the lower extremities.  Forward the claims 
file to the examiner or physician for 
review of all pertinent documents therein 
and ask him to confirm in his written 
report that he conducted such a review.  
Advise the examiner that the Veteran is 
competent to report injuries and symptoms 
as well as to relate contemporary diagnoses 
and that the examiner must consider the 
Veteran's reports when providing any 
requested opinion.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the Veteran's 
history of foot, ankle and lower 
extremity problems;

b) diagnose all existing foot, ankle 
and lower extremity disabilities, 
including, if appropriate, pes planus 
and peripheral neuropathy;  

c) opine whether each disability is at 
least as likely as not related to the 
Veteran's active service, including 
documented ankle and lower extremity 
complaints; 

d) provide detailed rationale, with 
specific references to the record, for 
the opinions expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

4.  Also arrange for the Veteran to undergo 
a VA examination in support of his claim 
for service connection for a stomach 
disability.  Forward the claims file to the 
examiner or physician for review of all 
pertinent documents therein and ask him to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report injuries and symptoms as well as to 
relate contemporary diagnoses and that the 
examiner must consider the Veteran's 
reports when providing any requested 
opinion.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all existing digestive 
system disabilities, including, if 
appropriate, GERD and PUD;  

b) opine whether each disability is at 
least as likely as not related to the 
Veteran's active service, including 
documented in-service digestive system 
problems; 

c) provide detailed rationale, with 
specific references to the record, for 
the opinions expressed; and 

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  Also arrange for the Veteran to undergo 
a VA examination in support of his claim 
for service connection for bilateral 
hearing loss.  Forward the claims file to 
the examiner or physician for review of all 
pertinent documents therein and ask him to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report injuries and symptoms as well as to 
relate contemporary diagnoses and that the 
examiner must consider the Veteran's 
reports when providing any requested 
opinion.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) describe the likelihood of 
asymmetrical hearing loss being 
related to noise exposure; 

b) specifically opine whether the 
Veteran's hearing loss, which is 
asymmetrical, is at least as likely as 
not related to the Veteran's active 
service, including alleged in-service 
noise exposure and hearing loss; 

c) provide detailed rationale, with 
specific references to the record, for 
the opinions expressed; and 

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

6.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Subject to current appellate procedure, return this case to the 
Board for further consideration, if in order.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition of 
the appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


